Citation Nr: 0201397	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  99-00 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of hepatitis C, currently rated as 10 percent 
disabling.

2.  Evaluation of degenerative disc disease and degenerative 
joint disease of the lumber spine, currently rated as 10 
percent disabling.

3.  Evaluation of asthma, currently rated as noncompensably 
disabling.

4.  Evaluation of gastroesophageal reflux disease, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to November 
1996.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted entitlement 
to service connection for hepatitis C, evaluated as 10 
percent disabling, effective November 5, 1996; asthma, 
evaluated as 0 percent disabling, effective November 5, 1996; 
degenerative disc disease and degenerative joint disease of 
the lumber spine, evaluated as 10 percent disabling, 
effective November 5, 1996; and gastroesophageal reflux 
disease, evaluated as 0 percent disabling, effective November 
5 1996.  In addition, the RO denied a higher rating for 
service-connected hearing loss.  Thereafter, the veteran 
perfected his appeal as to the assigned ratings for hepatitis 
C, asthma, degenerative disc disease and degenerative joint 
disease of the lumber spine, and gastroesophageal reflux 
disease.  

In March 2000, the veteran testified before a member of the 
Board at the RO.  In a June 2000 decision, in pertinent part, 
the Board remanded the issues currently on appeal.  
Thereafter, the member of the Board who conducted the hearing 
left employment at the Board.  Accordingly, the veteran was 
notified that he could request another hearing before another 
member of the Board, which he has done.  

In his March 2000 hearing, the veteran raised the issue of 
entitlement to service connection for a psychiatric disorder.  
This issue is referred the RO for appropriate action.


REMAND

As noted above, the member of the Board who conducted the 
March 2000 hearing has left employment at the Board.  
Accordingly, the veteran was notified that he could request 
another hearing before another member of the Board.  In 
February 2002, his request for another hearing before a 
member of the Board was received.  Accordingly, this matter 
is REMANDED for the following actions:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




